DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 12/13/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner appreciates applicant’s amendments dated 12/13/2021 based on examiner’s suggestion during applicant initiated interview on 12/8/2021.  Examiner acknowledges proposed amendments further clarifies the claim and overcame previous prior arts on record.  However, upon further search examiner found new references and used them in the current rejection.
New references	Okamoto et al. (WO-2015/186330) and Shiraishi et al. (2017/0082564) teaches plurality of heat-flux sensors are fabricated in between two films. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (WO-2015/186330 attached EPO Translation, hereinafter Okamoto).
Regarding claim 3, Okamoto teaches a heat flux sensor module which measures in-plane distribution of heat flux, the heat flux sensor module comprising:
a first film including a first surface (2a Fig 1, 14, para 8 page 2);

a second film stacked on the first surface of the first film so that the plurality of sensor chips are sandwiched between the first film and the second film (bottom side 2b Fig 1, para 8 page 2, para 4 page 10), wherein
the first film and the second film are in direct contact between adjacent ones of the plurality of the heat flux sensor chips (heat flux sensors are stacked in between 2a and 2b Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (WO-2015/186330 attached EPO Translation, hereinafter Okamoto).
Regarding claim 1, Okamoto teaches a heat flux sensor module which measures in-plane distribution of heat flux, the heat flux sensor module comprising:
a first film including a first surface (2a Fig 1, 14, para 8 page 2);
	a plurality of heat flux sensor chips which are disposed spaced apart from each other on the first surface and detect heat flux (10s, Fig 1);
a second film stacked on the first surface of the first film so that the plurality the heat flux of sensor chips are sandwiched between the first film and the second film (bottom side 2b Fig 1, para 8 page 2, para 4 page 10); and
a heat conducting member which is disposed between adjacent ones of the plurality of sensor chips and has higher heat conductivity than air, wherein the heat conducting member is in contact with both the first film and the second film.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional heat conducting member, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (MPEP 2144.04 (V-C).

With respect to claim 2, although Okamoto does not explicitly teach the heat conducting member is in contact with at least some of the plurality of sensor chips.  Okamoto teaches individual heat flux sensors are fabricated on a thermoplastic (100 para 7 page 3, Fig 5).  Furthermore, when plurality of heat flux sensors are connected in row format such that the substrate 100 from both side of each heat flux sensors would touch each other.  Regarding conductivity higher than air, the substrate is same material as mentioned in the instant specification.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional heat conducting member, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (MPEP 2144.04 (V-C).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (WO-2015/186330 attached EPO Translation, hereinafter Okamoto) as applied to claim 1, further in view of Sugaya et al. (8436680 hereinafter Sugaya).

Regarding claim 4, although Okamoto does not explicitly teach a plurality of wires which are connected to the heat flux sensor chips are formed on the first surface, and each of the plurality of the heat flux sensor chips is connected to at least one of the plurality of wires via.  Okamoto teaches plurality of heat flux sensors are fabricated on a surface (Fig 1, 7, 14, 15) and individual heat flux sensors connected individual heat flux sensors are constructed using via/through holes  (through holes para 3 page 1; via holes 101, 102 para 7 page 3).
However, Okamoto does not teach connecting to connecting parts each including a sintered metal body.
Sugaya teaches encapsulating plurality of chips using connecting parts (Cu bumps 27 Fig 2) each including a sintered metal body (made from alloy col 7 lines 25-30, heating: col 7 lines 39-41).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to encapsulate multiple the chips as taught by Sugaya for increasing thermal propagation for measurement improvements.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855